       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 1 of 70



Matthew K. Bishop (Mont. Bar No. 9968)
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
Ph: (406)-324-8011
bishop@westernlaw.org

John R. Mellgren, application for pro hac vice pending
Western Environmental Law Center
120 Shelton McMurphey Blvd., Ste. 340
Eugene, OR 97401
Ph: (541) 359-0990
mellgren@westernlaw.org

Counsel for Plaintiffs

             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                      MISSOULA DIVISION


WILDEARTH GUARDIANS, a non-              No.
profit organization; FRIENDS OF
THE BITTERROOT, a non-profit
organization; FRIENDS OF THE
WILD SWAN, a non-profit                  COMPLAINT
organization; SWAN VIEW
COALITION, a non-profit
organization; OREGON WILD, a
non-profit organization; CASCADIA
WILDLANDS, a non-profit
organization; ALLIANCE FOR THE
WILD ROCKIES, a non-profit
organization; COTTONWOOD
ENVIRONMENTAL LAW CENTER,
a non-profit organization; GEORGE
WUERTHNER, an individual;
FOOTLOOSE MONTANA, a non-
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 2 of 70



profit organization; NATIVE
ECOSYSTEMS COUNCIL, a non-
profit organization; WILDLANDS
NETWORK, a non-profit
organization; and the HELENA
HUNTERS AND ANGLERS
ASSOCIATION, a non-profit
organization,

           Plaintiffs,

     vs.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
the UNITED STATES
DEPARTMENT OF THE
INTERIOR, a federal department;
AURELIA SKIPWITH, in her official
capacity as Director of the U.S. Fish
and Wildlife Service; and UNITED
STATES FISH AND WILDLIFE
SERVICE, a federal agency,

           Federal-Defendants.




                           INTRODUCTION

     1. Plaintiffs bring this civil action against Federal-Defendants (the

U.S. Fish and Wildlife Service or Service) under section 11(g) of the

Endangered Species Act (“ESA”), 16 U.S.C. § 1540(g), and the




                                  1
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 3 of 70



Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., for

violations of the ESA.

     2. This case challenges the Service’s October, 2020 withdrawal of

its 2013 proposed rule to list the North American wolverine (Gulo gulo

lucus) in the contiguous United States as a threatened distinct

population segment (“DPS”) under the ESA (hereinafter “2020

withdrawal decision”).

     3. This is Plaintiffs’ second time challenging the Service’s

withdrawal of the 2013 proposed rule to list wolverines. The Service

previously withdrew the proposed rule in 2014. Plaintiffs challenged

that decision for violating the ESA. In Defenders of Wildlife v. Jewell,

176 F. Supp. 3d 975 (D. Mont. 2016), the court agreed and vacated the

Service’s 2014 withdrawal decision and remanded the matter back to

the agency for further consideration consistent with its order.

     4. Following Defenders of Wildlife, the Service prepared a

wolverine species status assessment (“SSA”) to inform its new decision

on remand. A draft SSA was shared and discussed with the states and

various industry-groups. The states and industry groups urged the

Service not to list wolverines. The states and industry groups said


                                   2
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 4 of 70



wolverines in the contiguous United States do not qualify as a DPS and

do not qualify as a threatened species under the ESA. The draft SSA

was not shared with Plaintiffs or other conservation organizations (they

had to request a copy from the agency via the Freedom of Information

Act (FOIA)). Nor was the draft SSA shared with five of the seven

wolverine biologists who peer-reviewed the 2013 proposed listing rule.

     5. Based on the SSA, the Service decided – once again – to

withdraw the 2013 proposed rule to list wolverine. This time, the

Service determined wolverines in the contiguous United States do not

qualify as a DPS. The Service also determined wolverines are not

threatened by climate change, small population size and low genetic

diversity, or other cumulative threats. There is no legal or scientific

support for this decision.

     6. Plaintiffs – a coalition of wildlife conservation organizations

dedicated to ensuring the survival and recovery of wolverines in the

contiguous United States – are thus compelled to bring this second civil

action. The Service’s 2020 withdrawal decision is arbitrary, capricious,

an abuse of discretion, and not in accordance with the ESA.




                                   3
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 5 of 70



                       JURISDICTION AND VENUE

     7. This Court has jurisdiction under 28 U.S.C. § 1331, 16 U.S.C. §

1540(c), and 5 U.S.C. § 704.

     8. This Court has the authority to review the Service’s action(s)

and/or inaction(s) complained of herein and grant the relief requested

under 16 U.S.C. § 1540(g) and 5 U.S.C. § 706.

     9. Plaintiffs exhausted all available administrative remedies. All

requirements for judicial review required by the ESA are satisfied.

Plaintiffs sent the Service a sixty-day notice of intent to sue letter

(along with attached studies) in accordance with the ESA via email and

Fed Ex (delivery confirmation). The Service confirmed receipt of this

letter (and the attached studies) on October 13, 2020. More than sixty

days have elapsed since the Service received Plaintiffs’ sixty-day notice

letter. All requirements for judicial review required by the APA have

also been satisfied.

     10. The relief sought is authorized by 28 U.S.C. § 2201, 28 U.S.C.

§ 2202, 16 U.S.C. § 1540, and 5 U.S.C. § 706.

     11. Venue is proper in this Court under 16 U.S.C. § 1540(g)(3)(A)

and 28 U.S.C. § 1391(e).



                                    4
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 6 of 70



     12. Plaintiffs have organizational standing. Plaintiffs satisfy the

minimum requirements for Article III standing. Plaintiffs – including

their members, supporters, and staff – have suffered and continue to

suffer injuries to their interests in wolverine and wolverine

conservation from the Service’s 2020 withdrawal decision. This Court

can redress these injuries by granting the relief requested. There is a

present and actual controversy between the Parties.

                               PARTIES

     13. Plaintiff, WILDEARTH GUARDIANS (“Guardians”), is a non-

profit conservation organization dedicated to protecting and restoring

the wildlife, wild places, wild rivers, and the health of the American

West. Guardians is specifically committed to ensuring the survival and

recovery of wolverine. Guardians has approximately 235,000 active

members and supporters across the American West, including many

who reside in Montana, Idaho, Wyoming, and Washington. Guardians

maintains an office in Missoula, Montana, where most of its work to

conserve wolverines occurs. Guardians brings this action on behalf of

itself, its members, and its supporters.

     14. Plaintiff, FRIENDS OF THE BITTERROOT, is a non-profit

organization with over 600 members dedicated to protecting the quality


                                   5
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 7 of 70



of life and native wildlife species (including wolverine) in the Bitterroot

Valley and surrounding National Forests, including the Bitterroot,

Beaverhead-Deerlodge, Salmon, and Lolo National Forests. Friends of

the Bitterroot brings this action on behalf of itself, its members, and its

supporters.

     15. Plaintiff, FRIENDS OF THE WILD SWAN, is a non-profit

organization with its principal place of business in Swan Lake,

Montana. Friends of the Wild Swan is dedicated to protecting and

restoring water quality and fish and wildlife habitat in northwest

Montana, including habitat for wolverine. Ensuring the survival and

recovery of native carnivores, including wolverine, is one of Friends of

the Wild Swan’s main focus areas. Friends of the Wild Swan brings this

action on behalf of itself, its members, and its supporters.

     16. Plaintiff, SWAN VIEW COALITION, is a Montana non-profit

conservation and education organization dedicated to conserving the

biological integrity of Montana’s natural ecosystems and ensuring

projects and programs on public lands truly sustain wildlife habitat and

protect water quality. The Swan View Coalition is also dedicated to

ensuring the long-term survival and recovery of wolverine in the


                                   6
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 8 of 70



contiguous United States and ensuring the Service bases listing

decisions on the best available science. The Swan View Coalition is

based in Kalispell, Montana. The Swan View Coalition brings this

action on behalf of itself, its members, and its supporters.

     17. Plaintiff, OREGON WILD, is a non-profit organization with

approximately 10,000 members and supporters throughout the state of

Oregon and the Pacific Northwest. Oregon Wild and its members are

dedicated to protecting and restoring the Pacific Northwest’s wildlands,

wildlife (including wolverine), and waters as an enduring legacy.

Oregon Wild brings this action on behalf of itself, its members, and its

supporters.

     18. Plaintiff, CASCADIA WILDLANDS, is a non-profit

organization with approximately 12,000 members and supporters

throughout the United States. Cascadia Wildlands works to educate,

protect, and restore the Cascadia region’s wild ecosystems and native

species, including wolverine. Cascadia Wildlands brings this action on

behalf of itself, its members, and its supporters.

     19. Plaintiff, ALLIANCE FOR THE WILD ROCKIES (the

Alliance) is a non-profit conservation and education organization with


                                   7
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 9 of 70



approximately 2,000 members and supporters. The mission of the

Alliance is to protect and restore the ecological and biological integrity

of the Northern Rockies. The Alliance is based in Helena, Montana. The

Alliance brings this action on behalf of itself, its members, and its

supporters.

     20. Plaintiff, COTTONWOOD ENVIRONMENTAL LAW

CENTER, is a Montana-based nonprofit conservation organization

dedicated to the protection of people, forests, water, and wildlife in the

West, including the wolverine. Cottonwood brings this action on behalf

of itself, its members, and its supporters.

     21. Plaintiff, GEORGE WUERTHNER, is an ecologist, prolific

writer and photographer who has viewed wolverines and wolverine

tracks in the wild. Mr. Wuerthner currently splits his time between

Oregon and Montana. Mr. Wuerthner brings this action on behalf of

himself.

     22. Plaintiff, FOOTLOOSE MONTANA, is a non-profit

organization dedicated to promoting trap free public lands for people,

pets, and wildlife, and ensuring the long-term survival and recovery of

native wildlife species in Montana, including wolverine. Footloose


                                   8
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 10 of 70



Montana is based in Missoula, Montana. Footloose Montana brings this

action on behalf of itself, its members, and its supporters.

     23. Plaintiff, NATIVE ECOSYSTEMS COUNCIL, is a non-profit

advocacy organization based in Three Forks, Montana dedicated to

protecting and restoring native ecosystems in the Northern Rockies. In

furtherance of this mission, Native Ecosystems Council’s members and

staff have been active in wildlife management, including for wolverine,

in the Northern Rockies region for more than 20 years. Native

Ecosystems Council brings this action on behalf of itself, its members,

and its supporters.

     24. Plaintiff, WILDLANDS NETWORK, is a non-profit

organization established in 1991 whose mission is to reconnect nature

in North America. The Wildlands Network is focused on conserving the

wholeness of nature, which requires protecting the biodiversity of

species. The Wildlands Network works to provide for large core

reserves of habitat and the presence of apex predators and species,

including wolverine. Wildlands Network brings this action on behalf of

itself, its members, and its supporters.




                                   9
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 11 of 70



     25. Plaintiff, HELENA HUNTERS AND ANGLERS

ASSOCIATON, is a non-profit organization dedicated to protecting and

restoring fish and native wildlife populations (including wolverine) and

habitat in Montana as a public trust, vital to our general welfare.

Helena Hunters promotes the highest standards of ethical conduct and

sportsmanship and promotes outdoor recreational opportunities for all

citizens to share equally. Helena Hunters is based in Helena, Montana.

Helena Hunters brings this action on behalf of itself, its members, and

its supporters.

     26. Plaintiffs have members and supporters who have standing to

pursue this civil action in their own right and their interests in

wolverine and wolverine conservation (at stake in this case) are

germane to their respective organization’s purposes.

     27. Plaintiffs’ members, supporters, and staff are dedicated to

ensuring the long-term survival and recovery of wolverine in the

contiguous United States and ensuring the Service complies with the

ESA and bases all listing decisions on the best available science.

     28. Plaintiffs’ members, supporters, and staff understand the

importance of listing for wolverine and what it means to wolverine


                                   10
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 12 of 70



conservation in the contiguous United States. Plaintiffs’ members,

supporters, and staff also understand the importance of complying with

the law, regulations, and policy, and applying the best science when

making important decisions about listing species.

     29. Plaintiffs’ members, supporters, and staff live in or near and/or

routinely recreate in or near areas occupied by wolverines. Plaintiffs’

members, supporters, and staff enjoy observing–or attempting to

observe–and studying wolverines, including signs of the wolverine’s

presence and/or photographing wolverine in areas where the species is

known to den, travel, and occur. The opportunity to view wolverine or

signs of wolverine in the wild by itself is of significant interest and

value to Plaintiffs’ members, supporters, and staff and increases their

use and enjoyment of areas where wolverine may still exist.

     30. Plaintiffs’ members, supporters, and staff derive aesthetic,

recreational, scientific, inspirational, educational, spiritual, and other

benefits from wolverine and working to conserve wolverine in the

contiguous United States. Plaintiffs’ members, supporters, and staff

enjoy working to protect and restore wolverine in the American West. In

furtherance of these interests, Plaintiffs’ members, supporters, and staff


                                   11
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 13 of 70



have worked and continue to work to conserve wolverine. Ensuring the

Service evaluates the ESA’s threat factors, complies with the ESA,

properly defines the foreseeable future, and utilizes the best available

science when making listing decisions is a key component of Plaintiffs’

interests in wolverine and wolverine conservation.

     31. The Service’s 2020 withdrawal decision has harmed, is likely

to harm, and will continue to harm Plaintiffs’ interests in wolverine and

wolverine conservation. Instead of listing wolverine and then applying

the additional protections and conservation measures afforded by the

ESA which are designed to conserve the species (e.g., prohibitions on

take, consultation, developing a conservation strategy, recovery

planning, reintroductions, designating critical habitat, etc.) wolverines

now remain without federal protections in the contiguous United

States. This has harmed and will continue to harm Plaintiffs’ interests

in wolverine and wolverine recovery.

     32. Plaintiffs’ interests have been, are being, and unless the

requested relief is granted, will continue to be harmed by the Service’s

2020 withdrawal decision.




                                  12
        Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 14 of 70



        33. If this Court issues the relief requested the harm to Plaintiffs’

interests will be alleviated and/or lessened.

        34. Federal-Defendant, DAVID BERNHARDT, is sued in his

official capacity as Secretary of the Interior. As Secretary, Mr.

Bernhardt is the federal official with responsibility for all Service

officials’ actions and/or inactions challenged in this case.

        35. Federal-Defendant, the UNITED STATES DEPARTMENT OF

THE INTERIOR, is the federal department responsible for applying

and implementing the federal laws and regulations challenged in this

case.

        36. Federal-Defendant AUERELIA SKIPWITH is sued in her

official capacity as Director of the U.S. Fish and Wildlife Service. As

Director, Ms. Skipwith is the federal official with responsibility for all

Service officials’ actions and/or inactions challenged in this case.

        37. Federal-Defendant UNITED STATES FISH AND WILDLIFE

SERVICE is an agency within the United States Department of the

Interior that is responsible for applying and implementing the federal

laws and regulations challenged in this case.




                                     13
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 15 of 70



                           BACKGROUND

The wolverine

     38. The North American wolverine (Gulo gulo lucus) is the largest

terrestrial member of the weasel family, resembling a small bear.




     39. Wolverines are morphologically, demographically, and

behaviorally adapted to cold environments where snow is present much

of the year.



                                  14
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 16 of 70



     40. Wolverines have large, crampon-clawed feet (each with five

toes with curved, semi-retractile claws used for digging and climbing)

that are large relative to its body. A wolverine’s large feet allow the

animal to spread its weight like snowshoes and gives wolverines an

advantage over most competitors and prey during cold months.

     41. Wolverines operate at a higher metabolic rate than other

animals their size. Wolverines have short appendages and a rotund

body shape which are adaptive features designed to reduce surface area

while increasing mass (surface area to body mass ratio), thereby

increasing core warmth. To hold in heat, wolverines wear a double fur

coat which includes a dense inner layer of air-trapping wool beneath a

cover of stout guard hairs which add extra insulation. These stout

guard hairs, which drape from the wolverine, are textured to resist

absorbing moisture and excel at shedding frost (this makes wolverine

pelts extremely desirable and valuable).

     42. Wolverines have robust skulls that protect relatively large

brains. A wolverine’s eyes are positioned in the front of the head rather

than on the sides which is a common trait for hunters that rely on

accurate depth perception. Wolverines have sharp front teeth, long


                                   15
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 17 of 70



fangs, and cheek teeth designed for cutting. A wolverine’s bite force is

extremely strong which allows it to scavenge and feed on carcasses (and

bones) that have already been worked over by other predators.

     43. Reproductive rates for wolverines are among the lowest known

for mammals. Approximately 40% of all female wolverines are capable

of giving birth at two years old (the average age of reproduction,

however, is three years). Female wolverines become pregnant most

years and produce a litter of approximately 3.4 kits on average. It is

common for female wolverines to forgo reproducing every year.

Wolverines generally breed from late spring to early fall. Female

wolverines undergo delayed implantation until the following winter to

spring, when active gestation lasts from 30 to 40 days. Wolverine litters

are born from mid-February through March.

     44. Female wolverines use natal (birthing) dens that are

excavated in snow. A wolverine’s natal den consists of tunnels that

contain well-used runways and bed sites and may naturally incorporate

shrubs, rocks, and downed logs as part of their structure. Deep snow

that persists into the late spring is essential for wolverine reproduction.

Wolverine display an obligate relationship with snow for natal denning.


                                   16
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 18 of 70



Wolverines require snow in order to reproduce. No records exist of

wolverines denning anywhere but in snow in the contiguous United

States. Wolverines do not den in the absence of snow (this is true even

though there is a wide availability of snow-free denning opportunities

within the species’ geographic range). Wolverine distribution in the

contiguous United States can be reliably delineated by the presence of

persistent spring snow.

     45. In Glacier National Park, the snowpack at active den sites

averaged 2.6 meters in depth at the end of April and into early May. A

snow depth of 0.5 meters is insufficient for wolverine denning.

     46. In Glacier National Park, all but three of the 14 wolverine

dens documented in previous studies were located between 1800 and

2000 meters of elevation. Two dens were above 2000 meters (at

approximately 2250 meters and 2100 meters) and one den was located

below 1800 meters (at approximately 1500 meters). No wolverine dens

were documented above 2300 meters.

     47. Female wolverines have been known to abandon reproductive

dens when temperatures warm and snow conditions become wet.




                                  17
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 19 of 70



     48. Once the litter is born, wolverines will continue to use the

natal den through late April and early May (occupancy of such dens

varies from 9 to 65 days). As wolverines grow, females move the kits to

multiple secondary “maternal” dens. After using natal and maternal

dens, wolverines may also use rendezvous sites through early July.

These sites are characterized by natural (unexcavated) cavities formed

by large boulders, downed logs (avalanche debris), and snow.

     49. Wolverines do not appear to specialize on specific vegetation or

geological habitat aspects. Wolverines select areas that are cold and

receive enough winter precipitation to reliably maintain snow late into

the warm season. This niche results in inherently vulnerable

populations in the contiguous United States due to low densities and

limited capacity for growth.

     50. Wolverines opportunistically feed on a variety of food sources.

Wolverines scavenge on carcasses, prey upon small animals, birds, and

ungulates, and eat fruit, berries and insects. For wolverines, the

availability and distribution of food is likely the primary factor in

determining wolverine movements and home range size.

     51. Female wolverines forage close to den sites in early summer,


                                   18
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 20 of 70



progressively ranging further from dens as kits become more

independent. Female wolverines (even lactating females) have been

documented traveling as much as 16 kilometers from den sites in search

of food.

      52. Wolverine territories in Montana range from 193 to 588 square

miles for males and 55 to 148 square miles for females. Wolverines

often move long distances in short periods of time when dispersing from

natal ranges, into habitats unsuitable for long-term survival. Adult

male wolverines generally cover greater distances than female

wolverines.

      53. In the contiguous United States, wolverine historically

occurred throughout the Southern Rockies (Wyoming, Colorado, and

northern New Mexico), California’s Sierra Nevada Mountains, parts of

the Pacific Northwest (Oregon and Washington), throughout the

Northern Rockies (Montana, Idaho, and Wyoming), and Utah. Records

of wolverine also exist in parts of the Great Plains, Great Lakes,

Midwest, and Northeastern United States. Wolverine habitat currently

exists in portions of Washington, Oregon, California, Idaho, Montana,

Wyoming, Colorado, Nevada, Utah, and northern New Mexico.


                                  19
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 21 of 70




     54. The majority (95%) of wolverine habitat in the contiguous

United States is federally owned and managed by the Forest Service.

There are no regulatory mechanisms or standards in Forest Service

Land and Resource Management Plans for wolverines.


                                  20
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 22 of 70



     55. Wolverines in the contiguous United States exist as a

metapopulation. A metapopulation is a network of semi-isolated

subpopulations, each occupying a suitable patch of habitat in a

landscape of otherwise unsuitable habitat. Metapopulations require

some level of regular or intermittent migration and gene flow among

subpopulations, in which individual populations support one another by

providing genetic and demographic enrichment through mutual

exchange of individuals. Individual subpopulations may go extinct or

lose genetic viability, but are then rescued by immigration from other

subpopulations, thus ensuring the persistence of the metapopulation.

     56. Wolverines in Canada exist as a panmictic population. A

panmictic population is one in which all individuals have an equal

probability of interbreeding. A panmictic population is one in which all

members randomly interbreed.

     57. Wolverines in the contiguous United States were trapped,

hunted, and poisoned to near extinction in the 1800s and early 1900s.

Wolverines have yet to recover from these early levels of mortality.

Wolverines in the contiguous United States currently exist as a network

of relatively small and increasingly isolated subpopulations, some


                                  21
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 23 of 70



consisting of less than 10 individuals. Persistence of subpopulations

under these conditions requires movement between subpopulations

(across both suitable and unsuitable wolverine habitat).

     58. The best available science estimates that approximately 318

wolverines remain in the contiguous United States. This is a best guess

based on occurrence records and habitat availability. The best available

science estimates that the effective population is likely less than 40.

The best available science estimates there are over 10,000 individual

wolverines in Canada.

The Service’s 2010 finding that wolverines qualify as a
threatened DPS

     59. In December, 2010 the Service determined that a DPS of

wolverines occurring in the contiguous United States warranted listing

as a “threatened” species under the ESA (hereinafter “wolverines”).

     60. In 2010, the Service determined wolverines were “discrete”

from wolverines in Canada. The Service determined wolverines were

“discrete” due to “differences in conservation status as delimited by

international boundary.” The Service said the conservation status of

wolverines “differs significantly” from that of the Canadian population.



                                   22
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 24 of 70



The Service said the Canada population of wolverines is large, well-

connected, and exists in large blocks of contiguous habitat.

     61. In 2010, the Service said the contiguous United States

population of wolverines is small in total size and is fragmented on

small patches of suitable habitat that are separated by large areas of

suitable habitat. The Service said the differences in the conservation

status and habitat between the Canada population of wolverines and

the contiguous United States population of wolverines means the

Canadian population is more “robust” and “better able to respond to

habitat changes,” while the contiguous United States population is

“vulnerable to changes in habitat or management.”

     62. In 2010, the Service said the differences in conservation status

between wolverines in Canada and wolverines in the contiguous United

States reveals “that existing mechanisms” in Canada are sufficient to

maintain wolverines but not sufficient in the contiguous United States.

The Service said the differences in conservation status between

wolverines in Canada and wolverines in the contiguous United States

are likely “to become more significant” in light of the threats.




                                   23
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 25 of 70



     63. In 2010, the Service said its threatened finding for the

wolverine DPS was premised on the best available science. The Service

said that the combination of exposure and some corroborating evidence

of how the species is likely impacted suffices for listing under the ESA.

The Service determined wolverines were threatened by loss of habitat

due to continuing climate warming. The Service said the impacts of

climate change are a threat to wolverines now and will likely be

irreversible within the foreseeable future.

     64. In 2010, the Service projected likely losses of wolverine habitat

from climate change out to 2099. The Service defined the “foreseeable

future” out to 2099. The Service said climate changes are projected to

reduce suitable wolverine habitat in the contiguous United States by 25

percent by 2045 and by 63 percent by the time interval between 2070

and 2099.

     65. In 2010, the Service determined that current regulatory

mechanisms to protect wolverine from various threats (including

climate change) were inadequate.

     66. In 2010, the Service determined wolverines were threatened

by small population size and low genetic diversity (as a secondary


                                   24
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 26 of 70



threat). The Service said wolverines in the contiguous United States

exist as a small (250-300 individuals) and generally depauperate (3 of

13 haplotypes) metapopulation with limited dispersal between

subpopulations. The Service said this threat is likely to get worse due to

climate changes which will reduce the overall habitat size and

connectivity between habitat patches.

     67. In 2010, the Service said it would develop a proposed rule to

list wolverines as a threatened DPS.

The Service’s 2013 proposed rule to list wolverines

     68. In February, 2013, the Service published notice of a proposed

rule to list wolverines as a threatened DPS. The Service again

determined wolverines qualified as a DPS. The Service said wolverines

in the contiguous United States are discrete from wolverines in Canada.

The Service said discreetness was met due to differences in

conservation status and management.

     69. During peer review of the 2013 proposed rule, one peer-

reviewer (Schwartz) stated that wolverines may also be discrete because

they are “markedly separated” populations. Schwartz said only a small

subset of haplotypes are found in the contiguous United States


                                  25
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 27 of 70



population of wolverines compared to the Canadian population, which is

indicative of a barrier to movement.

     70. In 2013, the Service determined that habitat loss due to

increasing temperatures and reduced late spring snowpack is likely to

have a significant negative population-level impact on wolverines.

     71. The Service’s 2013 proposed rule was based on Copeland

(2010). Copeland (2010) proposed a “bioclimatic envelope” for wolverine

distribution based on the species’ obligate association with persistent

spring snow cover for successful reproductive denning (and an upper

limit of thermoneutrality).

     72. Copeland (2010) compared and correlated two data layers: (1)

a snow layer describing areas with persistent spring snow cover over a

seven-year period from 2000 to 2006 (between April 24th and May 15th);

and (2) a wolverine denning layer for all 562 verified wolverine

reproductive den sites in North America and other regions. The purpose

of the second layer (known wolverine den sites) was to assess whether

the first layer (persistent spring snow) was a good fit.




                                   26
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 28 of 70




     73. Copeland (2010) revealed that 97.9 percent of the 562 verified

wolverine den sites occurred within the persistent spring snow layer.

Copeland (2010) revealed that 100 percent of the verified wolverine den

sites in the contiguous United States occurred inside the persistent

                                  27
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 29 of 70



spring snow layer. Twelve den sites were located outside the persistent

spring snow layer. Further investigation of the twelve den sites

revealed they were located in snow (but simply not captured by the

snow layer for various reasons, including tree-canopy cover).

     74. Copeland (2010) found a strong concordance of wolverine den

sites with the spring snow cover layer. This concordance reflects an

obligatory relationship with snow cover for reproductive dens. Copeland

(2010) said the denning requirements of the wolverine primarily

determine the limits of its circumboreal range. Copeland (2010)

concluded that reductions in spring snow cover associated with climatic

warming will likely reduce the extent of wolverine habitat, with an

associated loss of connectivity.

     75. Copeland (2010) stated that significant reductions in spring

snow cover associated with climate warming have already occurred in

some portions of the wolverine’s range in the contiguous United States.

Copeland said if these trends continue, habitat conditions for wolverine

will be diminished through reductions in size of habitat patches and

associated loss of connectivity.




                                   28
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 30 of 70



     76. The Service’s 2013 proposed rule was also based on McKelvey

(2011). McKelvey (2011) was designed to pick up where Copeland (2010)

left off by utilizing the best available science (regional snow models) to

predict the future extent and distribution of persistent spring snow.

     77. McKelvey (2011) hypothesized that if Copeland (2010) is

correct and the persistent spring snow cover layer provides a good fit for

the current (and historic) understandings of the wolverine’s

circumboreal range, then it is reasonable to assume that it will also

constrain the wolverine’s future range and distribution.

     78. McKelvey (2011) noted that predicting the future extent and

distribution of persistent spring snow cover can help identify likely

areas of range loss and persistence, and resulting patterns of

connectivity. McKelvey (2011) made this prediction based on the best

available global climate models, as recommended by the

Intergovernmental Panel on Climate Change (“IPCC”). McKelvey (2011)

predicted losses of spring snowpack based on four emissions scenarios

(the most commonly employed – all mid-range to conservative).




                                   29
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 31 of 70




     79. McKelvey (2011) found that given the warming trend, spring

snow cover is expected to decline and snow-covered areas are expected

to become more fragmented and isolated which will create many small

and isolated wolverine populations in the contiguous United States.

Small and isolated wolverine populations are subject to high levels of

demographic and genetic stochasticity.

     80. McKelvey (2011) predicted that by 2045, the study area would

retain only 67% of its historic spring snow cover. McKelvey (2011)
                                  30
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 32 of 70



predicted that by 2085, the study area would retain only 37% of its

historic spring snow cover.

     81. McKelvey (2011) said that although wolverine distribution is

closely tied to persistent spring snow, it is unknown how fine-scale

changes in snow patterns within wolverine home ranges may affect

population persistence. McKelvey (2011) said they expect the

wolverine’s range and connectivity to decline in the western contiguous

United States with continued global warming.

     82. Copeland (2010) and McKelvey (2011) are the best available

science on projecting the future impacts of climate change on wolverine

habitat. Based on Copeland (2010) and McKelvey (2011), the Service

determined that in the foreseeable future, wolverine habitat is likely to

be reduced to the point that the wolverines in the contiguous United

States are in danger of extinction.

     83. In the 2013 proposed rule, the Service evaluated impacts from

climate change out to 2099. The Service defined 2099 as the foreseeable

future. The best available science evaluated impacts out to 2099.

     84. In the 2013 proposed rule, the Service said the small

population size of wolverines in the contiguous United States and


                                  31
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 33 of 70



resulting inbreeding depression and low genetic diversity is a potential

threat. The Service said genetic diversity in the contiguous United

States is lower than Canada. The Service said the effect of small

population size and low genetic diversity may become more significant

as populations become smaller and more isolated as predicted due to

climate change.

     85. In the 2013 proposed rule, the Service said that when working

in concert with climate-change, small population numbers, genetic

threats, and human caused mortality from trapping pose a threat to

wolverine in the contiguous United States. The Service said other

factors and threats may, when considered in the context of climate

change, become threats due to the cumulative effects they have on

wolverine populations.

     86. The Service’s 2013 proposed rule was based on the best

available science.

     87. The Service’s 2013 proposed rule to list wolverines was subject

to peer review. The Service asked a group of seven experts to review the

science behind the Service’s proposed rule. Five of the seven reviewers




                                  32
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 34 of 70



supported the conclusion that the proposed listing decision was both

logical and supported by the best available science.

     88. Dr. John Squires said the proposed rule “provided a logical and

transparent rationale for the proposed listing” that was supported “with

a clear presentation of the most relevant literature.” Dr. Michael

Schwartz found the Service’s proposed rule to be “logical and

informative” and “an excellent piece of work.” William Zielinski,

Research Ecologist with the Forest Service’s Pacific Southwest Research

Station found the proposed rule to be logical and, in particular, found

“the evidence for the effects of climate change on wolverine winter (and

summer) habitat” and the “fact that the additional threats of trapping

(managed and incidental) and small population size may add

cumulative weight to the overarching threat of climate change” to be

“strong.” Jeff Copeland, one of the leading wolverine biologists at the

U.S. Forest Service’s Rocky Mountain Research Station in Montana,

reviewed the Service’s proposed listing rule and supported the Service’s

finding. Keith Aubry, a Research Wildlife Biologist with the Forest

Service’s Pacific Northwest Research Station, found the proposed rule to




                                  33
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 35 of 70



be “logical and supported by the evidence.” Aubry found the Service’s

findings to be “careful, thoughtful, and scientifically defensible.”

     89. In February, 2013, the Service prepared a draft recovery

outline for wolverine.

     90. The Service’s draft recovery outline recognizes wolverines in

the contiguous United States as a DPS. The recovery outline recognizes

wolverines as a threatened species. The recovery outline envisions that

recovery of wolverine in the contiguous United States will require a

functioning metapopulatoin composed of numerous subpopulations with

sufficient connectivity between them and with the larger wolverine

population in Canada.

     91. The recovery outline recognizes that climate change is likely to

reduce the availability of wolverine habitat in the contiguous United

States. The recovery outline recognizes that wolverines can be made

resilient to climate change impacts through range expansion, reducing

all non-climate stressors on the species, continued research, and

continued monitoring on population numbers, range, and genetic

health.




                                   34
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 36 of 70



     92. In April, 2014, the Service and partners from state wildlife

agencies convened a panel of nine experts in climate change, wolverines

and other mammalian carnivores, habitat modelers, and population

ecologists to discuss climate-related issues and possible future

population trends for wolverines. The objective of the panel of nine

experts was to better understand the strength of the relationships

between climate change, wolverine habitat, and future wolverine

population trends through dialogue.

     93. The nine panelists concluded unanimously that the scientific

conclusions in the 2013 proposed listing rule regarding the threats to

the species from climate change were well supported.

     94. The nine panelists agreed on the importance of deep snow for

wolverines at the denning scale. Most of the panelists also agreed that

McKelvey (2011)'s snow cover projections are "about right" in the short

term but underestimated the severity of snow loss in the long term. The

panelists believed that the impacts of climate change on wolverine

habitat may be greater than or less than the projections in McKelvey

(2011) but concluded there was no indication that McKelvey (2011)

showed systematic error resulting in a one-sided bias.


                                  35
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 37 of 70



     95. Nine out of nine panelists expressed pessimism for the long-

term (roughly end of the century) future of wolverines in the contiguous

United States because of the effects of climate change on habitat.

     96. In July, 2014, the American Society of Mammalogists (“ASM”)

and the Society for Conservation Biology (“SCB”) sent the Service a

letter supporting the listing of wolverine in the contiguous United

States as a threatened DPS under the ESA. The ASM and SCB said

they believe the best available science supports listing wolverines. The

ASM and SCB offered to assist the Service with additional external

review of the relevant wolverine and climate science, if necessary.

     97. In July, 2014, fifty-six wildlife ecologists and conservation

biologists sent a letter to the Service supporting the listing of

wolverines as a threatened DPS. The biologists said the 2013 proposed

rule was based on the best available science, including numerous peer-

reviewed scientific studies demonstrating the wolverine’s dependence of

snowpack and studies projecting the continued and extensive loss of

snowpack across the wolverine’s range due to climate change.




                                   36
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 38 of 70



The Service’s 2014 withdrawal of the proposed listing rule

     98. In August, 2014, the Service issued a final decision

withdrawing the 2013 proposed rule to list wolverine in the contiguous

United States as a DPS.

     99. The Service’s 2014 withdrawal determined wolverine qualified

as a DPS but that the threats were not “as significant as believed.”

     100. The Service’s 2014 withdrawal noted that Copeland (2010)

and McKelvey (2011) remain the best available science but that more

information was needed in order to understand how wolverine will

respond to future climate effects. The Service also noted that wolverines

were not threatened by small population size or low genetic diversity or

cumulative threats.

     101. The Service’s 2014 withdrawal notes that Schwartz (2009) is

the best available science on whether there is a “genetic break” between

wolverines in the contiguous United States and wolverines in Canada.

Schwartz (2009) provides evidence of a genetic break between

populations near the international border. The Service’s 2014

withdrawal recognizes there is an “apparent lack of gene flow across the

international boundary.”



                                  37
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 39 of 70



Defenders of Wildlife v. Jewell

     102. Plaintiffs and other conservation organizations challenged

the Service’s 2014 withdrawal decision. See Defenders of Wildlife v.

Jewell, 176 F. Supp. 3d 975 (D. Mont. 2016).

     103. In Defenders of Wildlife, the court held that the Service erred

when it determined that climate change and projected spring snow

cover would not impact the wolverine at the reproductive denning scale

in the foreseeable future. The court held that the Service erred when it

determined that small population size and low genetic diversity do not

pose an independent threat to wolverine viability in the contiguous

United States. The court held that the Service must revisit its

“significant portion of its range” analysis for wolverine in the contiguous

United States. The court denied the intervenors’ claim the wolverine in

the contiguous United States do not (and cannot) qualify as a DPS. The

court upheld the Service’s finding that wolverine in the contiguous

United States qualify as a DPS. The court vacated the Service’s 2014

withdrawal of its 2013 proposed rule to list wolverine as a threatened

species and remanded the matter back to the Service for further

consideration consistent with its order.

     104. Following Defenders of Wildlife, the Service compiled a team

of agency employees to work on a new decision to either list wolverines

or once again withdraw the 2013 proposed listing rule.


                                  38
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 40 of 70



     105. In January, 2017, the Service estimated that a final decision

to list wolverines or withdraw the 2013 proposed listing rule would be

issued by the end of fiscal year 2018.

     106. In January, 2017, the Service recognized that climate change

models projected increased temperatures in the wolverine’s range in the

contiguous United States. The Service recognized that drought duration

and intensity could be worse with increased temperatures. The Service

recognized that snow cover within the wolverine’s range in the

contiguous United States is projected to decline (but will vary by

elevation, topography, and region).

The 2018 wolverine species status assessment (SSA)

     107. In October, 2017, the Service published a draft species status

assessment (“SSA”) for wolverine.

     108. The draft SSA was shared with the states. Some states

submitted comments objecting to the listing of wolverine as a

threatened species. Some states objected to the Service’s recognition of

wolverines as a DPS. Idaho objected to the Service’s recognition of

wolverines as a DPS. Montana objected to the Service’s recognition of

wolverines as a DPS.

     109. The draft SSA was shared with various industry and trade

groups. The International Snowmobile Manufacturer’s Association

reviewed and submitted comments on the draft SSA. The International

Snowmobile Manufacturer’s Association objected to the Service’s
                                  39
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 41 of 70



recognition of wolverines as a DPS. The American Petroleum Institute

reviewed and submitted comments on the draft SSA. The American

Petroleum Institute objected to the Service’s recognition of wolverines

as a DPS. The Western Energy Alliance reviewed and submitted

comments on the draft SSA. The Western Energy Alliance objected to

the Service’s recognition of wolverines as a DPS. The Utility Air

Regulatory Group reviewed and submitted comments on the draft SSA.

The Utility Air Regulatory Group objected to the Service’s recognition of

wolverines as a DPS.

     110. The draft SSA was not shared with members of the public.

The draft SSA was not shared with conservation organizations. The

draft SSA was not shared with plaintiffs from Defenders of Wildlife.

Plaintiffs were never given the opportunity to review and comment on

the draft SSA. The draft SSA was not shared with the seven wolverine

biologists who peer reviewed the 2013 proposed rule (except two of the

seven who opposed listing).

     111. The draft SSA was submitted for peer review to four

biologists (none of whom worked on the 2013 proposed listing rule).

     112. The peer reviewers expressed concern about the scientific

integrity of the draft SSA and its findings.

     113. A peer reviewer said “… it appears that the authors have

made an inference that climate change is insignificant to wolverines

and are going to great lengths to dismiss inconvenient truths.”
                                  40
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 42 of 70



     114. A peer reviewer said the document “did not utilize all

pertinent information and tended to heavily rely on select references to

support conclusions. This was pervasive throughout [the draft SSA].”

     115. A peer reviewer said that while the document referenced the

most relevant papers, it “misrepresented or cherry-picked information

in those papers.” A peer reviewer said that the assumptions and

methods used in the [draft] SSA have not been clearly and logically

stated. Conclusions are often made based on little or no scientific

evaluation of the information.”

     116. A peer reviewer said “climate models suggest that while large

tracts of wolverine habitat will remain in the future, populations will

become increasingly isolated, and some populations could become

isolated in terms of female immigration . . . Combined, this paints a

rather troubling picture for wolverine populations in the future and

suggests more active monitoring and management (including

introductions) could be warranted."

     117. A peer reviewer said the document “suffers from pervasive

bias in its use and interpretation of information. There is an overall

failure to scientifically evaluate information used to formulate

conclusions.”

     118. A peer reviewer raised concerns about how the foreseeable

future was defined – noting that “models indicate significant reductions

in suitable habitat after 2050.”
                                   41
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 43 of 70



     119. In March, 2018, the Service published a final SSA.

     120. In the final SSA, the Service states that wolverines select den

sites for different characteristics, depending on location and

environmental conditions (without reference to snow). This statement

conflicts with the best available science. There is no scientific support

for this statement. Heim (2017) does not support this statement. Every

wolverine den ever recorded in the contiguous United States is in deep

snow. The commonality amongst all wolverine dens documented world-

wide is their occurrence in snow.

     121. In the final SSA, the Service says Webb (2016) reveals

wolverines are adaptable and may not require deep spring snowpack for

successful denning and reproduction. The final SSA mischaracterizes

and misrepresents Webb (2016).

     122. Webb (2016) evaluated wolverine presence in the Boreal

Forest of northern Alberta. Webb (2016) did not evaluate wolverine

presence or wolverine denning in the contiguous United States. Webb

(2016) said it is “important to view the Rocky Mountains and Boreal

Forest data separately when drawing conclusions.” The Service said in

2014 that reliance on studies in flat Boreal Forest Habitat would be

“largely irrelevant” to habitats in the contiguous United States. Webb

(2016) states that the “global distribution of wolverines overlaps [with]

spring snow cover” but recognizes that wolverines occurring in northern

Alberta “appear to be an anomaly” occurring in a relatively flat and
                                    42
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 44 of 70



“less snowy” area. Webb (2016) stated that further research is required

and that the “next step is documenting the time period when dens are

snow-covered in different habitat types in relation to demographic

characteristics and reproductive success.” Webb (2016) said further

research “is needed to document the mechanisms behind why

wolverines require snow in spring.

     123. Webb (2016) states that in northern Alberta temperature

may play a more important role for wolverine denning than snow. Webb

(2016) states that in “northern Alberta, where the dry but cold climate

limits snow, temperature may play a more important role in

characterizing the distribution of wolverines and restricting the

wolverine’s niche to cooler environments where wolverines have the

competitive edge.” Copeland (2010) made a similar finding.

     124. Webb (2016) concluded that the likelihood of wolverine

presence is significantly increased by areas of deep snow. This

conclusion is consistent with Copeland (2010).

     125. Webb (2016) does not conflict with Copeland (2010). Webb

(2016) refers to and cites Copeland (2010) as the best available science.

     126. In the SSA, the Service says Copeland (2010) did not evaluate

snow persistence at the den site scale based on location and denning

period. The purpose of Copeland (2010) was not to model snow

persistence at the den site scale based on location and denning period.


                                  43
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 45 of 70



Webb (2016) did not evaluate snow persistence at the den site scale

based on location and denning period.

     127. Webb (2016) states that “it appears that wolverines are

adaptable and do not need large areas of deep spring snowpack to

successfully reproduce.” Webb (2016) made no attempt to measure snow

depth at wolverine den sites. Webb (2016) only generalized snow depth

at den sites. Webb (2016) did not document wolverine den sites. Webb

(2016) looked at where wolverines were harvested throughout Alberta

and where wolverines were documented on baited cameras. Webb

(2016) relied almost exclusively (besides the cameras) on wolverine

trapping records and information from trappers to determine wolverine

presence related to snow presence. Webb (2016) assumed that the

presence of a female wolverine in a harvest record or baited trap camera

in areas of shallow snow suggests something about snow conditions at a

denning site. The presence of a female wolverine in a particular area

does not suggest or reveal conditions at a denning site.

     128. In the SSA, the Service repeatedly states that it finds “no

reason to believe that the wolverine cannot adapt” to climate change

and a warming planet. This statement conflicts with the best available

science. There is no scientific support for this statement. The adaptive

capability of wolverines can best be understood by the level of

variability expressed in its current range.


                                  44
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 46 of 70



     129. In the SSA, the Service refers to wolverine as a “habitat

generalist.” This statement conflicts with the best available science.

There is no scientific support for this statement. Wolverines have an

obligation relationship with cold, snowy environments.

     130. In the SSA, the Service states that the wolverine’s

distribution is large and broad and the species inhabits a “variety of

habitats.” This statement conflicts with the best available science.

There is no scientific support for this statement. Wolverine inhabit a

variety of landscapes from the northern Canadian artic to the more

temperate mountains of the contiguous United States but always

remain in “artic-like” cold and snowy environments. Wolverines can

tolerate temporary forays into lower elevation and warmer habitats

during dispersal events but the species does not exist in regions that do

not provide cold, snowy environments necessary to meet its life history

requirements. Aubry (2007) stated that the only “habitat layer that

fully accounted for historical [wolverine] distribution patterns was

spring snow cover.”

     131. In the SSA, the Service says Ray (2017) reveals that while

warming trends will continue in wolverine habitat, high elevations will

maintain adequate snow levels to provide denning habitat. The SSA

mischaracterizes and misinterprets Ray (2017).

     132. Ray (2017) assumes that the availability of persistent spring

snow is critical for wolverine denning.
                                  45
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 47 of 70



     133. Ray (2017) predicts there will be at least 0.5 meters (20

inches) of snow in two high elevation areas (Glacier National Park and

Rocky Mountain National Park) for the next 35 years (until 2055). Ray

(2017) only projects future snow persistence in these two high elevation

areas. Ray (2017) did not model snow redistribution from wind and

avalanches or other small-scale processes. Ray (2017) states that its

data is representative of 250-meter areas, not den sites.

     134. Ray (2017) does not project the likelihood of future snow

persistence beyond 2055. Ray (2017) only projected the likelihood of

future snow persistence out to 2055 due to lack of capacity, funding, and

time (not because of uncertainty). 2055 is only 35 years out. 2055 is not

the foreseeable future.

     135. Ray (2017) did not use actual snow depth values (even though

they exist). Ray (2017) extrapolated snow depth from snow water

equivalence (“SWE”). SWE depends heavily on the density of the snow

at varying time periods. Ray (2017) uses a snow depth value of 0.5

meters to delineate areas with “deep” persistent snow. Ray (2017)

assumes that if snow depth diminishes from 2.6 meters to 0.5 meters

there is “no change” in snow depth. A half meter (20 inches) is not deep

snow. Biologists measured the actual snow depth at wolverine denning

sites in Glacier National Park the first week of May (over multiple

years) to capture an instrument offspring. The actual snow depth at


                                  46
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 48 of 70



denning sites averaged 2.5 meters (over twice that projected in Ray

(2017)).

     136. Ray (2017) uses 2000 to 2013 as the “historic average” to

model for changes in snow cover. This “historic average” includes most

of the hottest years ever recorded. Using this historic average and

projecting only 35 years into the future (to 2055) will produce little

change in snow cover. Ray (2017) notes that snow depth is heavily

dependent on elevation. Snow depth is heavily dependent on elevation.

Ray (2017) used elevations above that generally used as denning

habitat to evaluate snowpack changes.

     137. Ray (2017) does not conflict with McKelvey (2011). Ray (2017)

does not contradict McKelvey (2011). Ray (2017) and McKelvey (2011)

ask and answer different questions. Ray (2017) does not discount any

findings from McKelvey (2011). Ray (2017) suggests that pockets of

deep snow (only 0.5 meters) will likely persist at wolverine den sites in

two high elevation areas, even with a warming climate. McKelvey

(2011) also predicted that some areas of core wolverine habitat –

including the areas of Glacier National Park and Rocky Mountain

National Park evaluated in Ray (2017) – would likely maintain

substantial snowpack even with climate change projections. Ray (2017)

and McKelvey (2011) both show snow persisting at the higher

elevations in the same locations (purple shows historic snowpack, pink


                                   47
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 49 of 70



is McKelvey (2011)’s projections of reduced snowpack, and Ray (2017)’s

sites shown in red and yellow).




     138. McKelvey (2011) predicted that large areas of core wolverine

habitat (central Idaho, portions of Montana, Greater Yellowstone Area

– shown in purple) would not likely maintain sufficient snowpack.

McKelvey (2011) predicted a substantial loss of lower elevation

snowpack in important dispersal habitat could result in similar losses

for subpopulation connectivity.

     139. Ray (2017) did not evaluate loss of snowpack or whether

sufficient snow cover will persist in areas outside Glacier National Park

and Rocky Mountain National Park. Ray (2017) did not evaluate loss of

snowpack or whether sufficient snow cover will persist in lower


                                  48
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 50 of 70



elevation areas. Ray (2017) did not evaluate loss of snowpack or

whether sufficient snow cover will persist in important dispersal

habitat for wolverines. The greatest loss of snow cover in McKelvey

(2011) occurs at lower elevations than were included in Glacier National

Park and Rocky Mountain National Park.

     140. McKelvey (2011) provides a more conservative estimate of

snow loss than Ray (2017). Ray (2017) projected potential snow loss in

high elevations with deep persistent snow of upwards of 57 percent. Ray

(2017) projected losses of snow up to 50 percent by 2055 in some climate

change models in areas with deep persistent snowpack. Ray (2017)

predicts that snowpack will decline sharply in the lower half of

wolverine den elevations (and only persistent through 2055 in higher

elevations). McKelvey (2011) projected only a 33 percent loss out to the

year 2059 and a 63 percent loss out to 2099 for the entirety of the study

area (not just regions with deep snowpack).

     141. Ray (2017) only evaluated the likelihood of snow persistence.

Ray (2017) did not evaluate vegetative responses to climate change.

Vegetative responses to climate change are likely. Ray (2017) did not

evaluate prey and prey availability responses to climate change.

Climate change is likely to affect prey populations. Anything that likely

affects prey populations is going to affect wolverine populations.

     142. In the SSA, the Service states that the dispersal of single

wolverines into areas where they were previously extirpated (Colorado,
                                  49
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 51 of 70



California, Utah) provides evidence of subpopulation connectivity and

gene flow between subpopulations. This statement conflicts with the

best available science.

     143. In the SSA, the Service states that wolverines in the

contiguous United States are well connected to wolverines in Canada.

This statement conflicts with the best available science, including

scientific papers on wolverine genetics. The best available science

reveals there is a “genetic-break” between wolverine in the contiguous

United States and wolverines in Canada. The only documented

movement is from a single wolverine in the North Cascades moving

north into Canada. Wolverines in the North Cascades are not connected

to wolverines in the Northern Rockies. Wolverines in Canada are not

well connected to wolverines in the Northern Rockies. Highways

present a barrier to movement. Trapping creates a barrier to movement.

     144. In the SSA, the Service says trapping along the Canada and

United States border does not represent a significant barrier to

wolverine movement and dispersal along the international border. This

statement conflicts with the best available science. Nearly 70

wolverines have been trapped along the international border.

     145. In the SSA, the Service says there is a lack of genetic

analyses and demographic studies and more is needed to evaluate the

current genetic status of wolverines. Schwartz (2007), Schwartz (2009),

and McKelvey (2014) provide genetic analyses relevant to the wolverine
                                  50
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 52 of 70



population in the contiguous United States and are the best available

science on the topic.

     146. In the SSA, the Service says wolverines existing in areas with

winter recreational activity, and such activity, are “low stressor[s]” for

wolverines. This statement conflicts with the best available science.

Heinemeyer (2019) reveals wolverines may respond negatively to winter

recreation. Heinemeyer (2019) notes that wolverines avoided areas with

winter recreation (both motorized and non-motorized). Heinemeyer

(2019) notes that female wolverines exhibited stronger avoidance of off-

road motorized recreation and experienced higher indirect habitat loss

than male wolverines. Heinemeyer (2019) notes that wolverines showed

negative functional responses to the level of recreation exposure within

the home range (with female wolverines showing the strongest

functional response to motorized winter recreation). Heinemeyer (2019)

suggests that indirect habitat loss for wolverines, particularly to

females, could be of concern in areas with higher recreation levels.

Heinemeyer (2019) speculates that impacts to wolverines from winter

recreational activity may increase under climate change if reduced snow

pack concentrates winter recreationists and wolverines in the

remaining areas of persistent snow cover.

     147. In the SSA, the Service states that the physical and ecological

needs of wolverines are currently being met and are expected to be met

in the future. This statement conflicts with the best available science.
                                   51
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 53 of 70



     148. In the SSA, the Service says wolverines in the contiguous

United States have sufficient redundancy. The Service says wolverines

in the contiguous United States continue to expand into historical,

previously occupied areas in the contiguous United States. This

statement conflicts with the best available science. Documenting a

single individual (or few individuals) does not confirm the presence of a

population. A few, unverified observations does not confirm the

presence of a population. The best available science (including years of

research in particular areas) reveals wolverines inhabit only a small

fraction of their historic range in the contiguous United States. The best

available science reveals the wolverines’ range continues to contract in

the contiguous United States.

     149. In the SSA, the Service says individual wolverines are spread

across a wide range of locations and connected habitats, affording

protection to withstand catastrophic events. This statement conflicts

with the best available science. There is not a wide range of wolverine

populations. Wolverine populations in the contiguous United States are

not well connected.

     150. In the SSA, the Service says wolverines in the contiguous

United States are resilient. This statement conflicts with the best

available science. The wolverine population in the contiguous United

States is likely less than 400. The effective population of wolverine in

the United States is likely less than 50.
                                  52
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 54 of 70



     151. In the SSA, the Service says wolverines in the contiguous

United States have sufficient representation. This statement conflicts

with the best available science. The population of wolverines in the

contiguous United States has a low amount of genetic diversity.

     152. The SSA did not evaluate or analyze whether wolverines in

the contiguous United States qualify as a DPS.

     153. The SSA did not evaluate or analyze whether wolverines in

the contiguous United States are “discrete” from wolverines in Canada.

The Service’s 2020 withdrawal of the proposed listing rule

     154. On October 13, 2020, the Service published its decision

withdrawing the 2013 proposed rule to list wolverine in the contiguous

United States as a threatened DPS.

     155. The Service’s 2020 withdrawal is premised on a new DPS

finding. The Service’s 2020 withdrawal is premised on the findings in

the SSA and other sources.

     156. In the 2020 withdrawal, the Service determined wolverines

do not qualify as a DPS. The Service said wolverines in the contiguous

United States are not discrete from wolverines in Canada. The Service

said wolverines in the contiguous United States are not markedly

separate from populations in Canada. The Service said there are not

physical, physiological, ecological, genetic, or behavioral factors that
                                   53
         Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 55 of 70



separate wolverines in the contiguous United States from wolverines in

Canada. The Service said wolverine in the contiguous United States are

not discrete based on the international boundary with Canada within

which there are differences in control, management, conservation

status, or regulatory mechanisms. There is no scientific support for

these findings. These findings conflict with the best available science.

     157. In the 2020 withdrawal, the Service used 38-50 years to

define the “foreseeable future.” This timeframe is not the foreseeable

future. The Service said it used 38-50 years because “beyond this range,

climate modeling uncertainty increases substantially.” Climate

modeling beyond 38-50 years is the best available science. McKelvey

(2011) uses climate modeling beyond 38-50 years. The best available

science on climate modeling and impacts to snowpack in the West goes

beyond 38-50 years. The Service chose not to go beyond 38-50 years due

to lack of time and resources. The Service decided not to go beyond 38-

50 years because the results showed significant declines in snowpack in

areas occupied by wolverine. Climate models that go beyond 38-50 years

have no more uncertainty than climate models that only go out to 50

years.


                                     54
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 56 of 70



     158. In the 2020 withdrawal, the Service said it does not consider

climate change and the projected changes in snowpack from increased

temperature and changes in precipitation to be a threat to wolverines.

There is no scientific support for this finding. This finding conflicts with

the best available science.

     159. In the 2020 withdrawal, the Services states that small

population size and low genetic diversity is not a threat to wolverines.

There is no scientific support for this finding. This finding conflicts with

the best available science.

     160. In the 2020 withdrawal, the Service stated that disturbance

of wolverine and wolverine denning habitat due to winter recreational

activity is not a threat. There is no scientific support for this finding.

This finding conflicts with the best available science.

     161. In the 2020 withdrawal, the Service states “there is recent

evidence of wolverines traveling across the international border” and

into the contiguous United States. In the 2020 withdrawal, the Service

states that trapping near the Canada border does not act as a barrier to

movement. There is no scientific support for this finding. This finding

conflicts with the best available science.162. In the 2020 withdrawal,


                                    55
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 57 of 70



the Service says recent dispersal of single male wolverines into

California and Colorado and Utah provide evidence of connectivity and

gene flow between subpopulations in the contiguous United States.

There is no scientific support for this finding. This finding conflicts with

the best available science.

     163. In the 2020 withdrawal, the Service says there are no

cumulative threats to wolverine in the contiguous United States. There

is no scientific support for this finding. This finding conflicts with the

best available science.

     164. In the 2020 withdrawal, the Service says it does not know

how many wolverines exist in the contiguous United States. The Service

does not know how many wolverines exist in the contiguous United

States. The best available science reveals less than 400 wolverines

likely inhabit the contiguous United States. The Service estimates that

the potential wolverine population capacity (based on habitat estimates

alone) in the contiguous United States ranges from 506 to 1,881.




                                   56
       Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 58 of 70



                      FIRST CAUSE OF ACTION
                 (Violation of the ESA – DPS finding)

       165. Plaintiffs incorporate all preceding paragraphs.

       166. The ESA authorizes the Service to list a species, subspecies,

or DPS of a species. 16 U.S.C. § 1532 (16). The ESA does not define a

DPS.

       167. In 1996, the Service adopted a policy for defining when a

population segment of a taxon qualifies as a DPS. 61 Fed. Reg. 4722

(February 7, 1996). To qualify as a DPS, a population segment must be:

(1) discrete from other populations of the taxon; (2) significant to the

taxon as a whole; and (3) qualify as either a threatened or endangered

species. 61 Fed. Reg. at 4725.

       168. A population segment is considered “discrete” if it satisfies

one of two conditions: (a) it is markedly separated from other

populations of the same taxon as a consequence of physical,

physiological, ecological, or behavioral factors; or (b) it is separated by

international government boundaries within which there are

differences in control and management of the species and its habitat

that are significant in light of section 4(a)(1)(D) of the ESA (the threat



                                    57
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 59 of 70



posed by the inadequacy of existing regulatory mechanisms). 61 Fed.

Reg. at 4725.

     169. The DPS policy’s reference to “markedly” separated does not

mean completely separated. The Service explains that the DPS policy

does not require “complete separation” from other populations and

“occasional interchange” does not undermine the discreteness of

potential DPSs.” 82 Fed. Reg. 30,502, 30,517 (June 30, 2017). The

Service said that if “complete separation is required, the loss of the

population has little significance to other populations.” Id. The DPS

policy states that the “discreteness” requirement does not require

“absolute separation” because “this can rarely be demonstrated in

nature for any population of organisms.” 61 Fed. Reg. at 4,724. The DPS

policy states that the standard for “discreteness” allows for “some

limited interchange among population segments.” Id.

     170. The DPS policy explains that while use of international

political boundaries as a measure of “discreteness” may introduce a non-

biological or artificial element to the recognition of DPSs, it is

nonetheless reasonable to do so when those national boundaries




                                   58
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 60 of 70



“coincide with differences in the management, status, and exploitation

of a species.” 61 Fed. Reg. at 4,723.

     171. The Service’s 2020 withdrawal determined that wolverines in

the contiguous United States do not qualify as a DPS. The Service

determined wolverines are not “discrete” from wolverines in Canada.

This is a substantial change from the 2013 proposed rule and 2014

withdrawal. This is not a logical outgrowth of the 2013 proposed rule or

the 2014 withdrawal. The Service never subjected this decision to peer-

review. The Service never subjected this decision to public review and

comment. There is no rational connection between the Service’s

previous finding that wolverine in the contiguous United States qualify

as a DPS and the Service’s October, 2020 decision that they do not.

     172. Wolverines in the contiguous United States qualify as a DPS.

Wolverines in the contiguous United States are discrete from

wolverines in Canada. Wolverine in the contiguous United States are

“markedly separated” from wolverines in Canada as a consequence of

physical, physiological, ecological, genetic, morphological, and

behavioral factors. There is a genetic break between wolverines in the

contiguous United States and wolverines in Canada. There are genetic


                                   59
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 61 of 70



differences between wolverines in the contiguous United States and

wolverines in Canada. Wolverines in the contiguous United States are

separated from wolverines in Canada by an international governmental

boundary within which there are differences in control of exploitation,

management of habitat, conservation status, and regulatory

mechanisms that are significant in light of section 4(a)(1)(D) of the ESA.

     173. The Service’s 2020 withdrawal decision that wolverines in the

contiguous United States do not qualify as a DPS is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with

the DPS policy and ESA. 5 U.S.C. § 706 (2)(A).

                   SECOND CAUSE OF ACTION
             (Violation of the ESA – five threat factors)

     174. Plaintiffs incorporate all preceding paragraphs.

     175. In evaluating whether a species qualifies for listing as a

threatened or endangered species, the Service must determine whether

a species is threatened by the following factors: (A) the present or

threatened destruction, modification, or curtailment of the species’

habitat or range; (B) overutilization for commercial, recreational,

scientific, or educational purposes; (C) disease or predation; (D) the

inadequacy of existing regulatory mechanisms; and (E) other natural or

                                   60
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 62 of 70



man-made factors affecting the species’ continued existence. 16 U.S.C.

§ 1533(a)(1). These five threat factors are listed in the disjunctive so any

one or combination of them can be sufficient for a finding that a species

qualifies as threatened or endangered.

     176. The Service’s 2020 withdrawal does not carefully analyze and

evaluate these five threat factors (individually and in the aggregate) in

accordance with the ESA and the Service’s implementing regulations

and own policies. The Service failed to evaluate and analyze the threat

from loss of habitat and range. The Service failed to carefully evaluate

and analyze the threat to wolverines from climate change. The Service

failed to carefully evaluate and analyze the threat from small

population size (total and effective) and genetic threats, including low

genetic diversity. The Service failed to carefully evaluate and analyze

the threats from winter recreation. The Service failed to carefully

evaluate and analyze the threat from human-caused mortality,

including incidental trapping. The Service failed to carefully evaluate

and analyze the threat from inadequate existing regulatory

mechanisms. The Service failed to carefully evaluate and analyze

cumulative threats.


                                   61
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 63 of 70



     177. The Service’s 2020 withdrawal decision in the absence of

undertaking a valid five-factor threats assessment is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with

the ESA. 5 U.S.C. § 706 (2)(A).

                   THIRD CAUSE OF ACTION
          (Violation of the ESA – best available science)

     178. Plaintiffs incorporate all preceding paragraphs.

     179. Under section 4(b)(1)(A), 16 U. S.C. § 1533 (b)(1)(A), the

Service’s implementing regulations, and the Service’s 2011 policy on

scientific integrity, the Service must make all listing determinations

“solely on the basis of the best scientific and commercial data available.”

     180. The Service’s 2020 withdrawal is not premised on the best

available science. The Service did not utilize the best available science

on wolverines. The Service did not utilize the best available science on

wolverine population numbers (actual and trend, total and effective),

range, and wolverine movement. The Service misinterpreted and

misapplied the best available science on climate change threats, genetic

threats and the threat from small population size, winter recreation,

and cumulative threats. The Service discarded the best available

science and models on climate change and snowpack projections. The

                                  62
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 64 of 70



Service insisted on more scientific certainty than the best available

science can provide. The Service relied on a few select papers. The

Service cherry-picked scientific information. The Service relied on

wolverine studies from other, dissimilar habitats than those present in

the contiguous United States. The Service did not consult and apply the

most recent scientific papers on threats to wolverine and wolverine

habitat, including new climate change papers projecting increases in

snowpack losses. The Service did not consult and apply the most recent

scientific papers on wolverine movements, connectivity, and trapping in

southern Canada. Plaintiffs provided these studies to the Service sixty-

days before filing this case.

     181. The Service’s decision and/or failure in its 2020 withdrawal to

utilize the best available science on wolverines is arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the ESA. 5

U.S.C. § 706 (2)(A).

                   FOURTH CAUSE OF ACTION
             (Violation of the ESA – foreseeable future)

     182. Plaintiffs incorporate all preceding paragraphs.

     183. Under the ESA, the Service must evaluate whether a species,

subspecies, or DPS qualifies as a threatened species, i.e., whether it is

                                   63
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 65 of 70



likely to become endangered in the “foreseeable future” throughout all

or a significant portion of its range. 16 U.S.C. §§ 1533(a)(1), 1532 (20);

50 C.F.R. § 424.11(d)(2).

     184. The term “foreseeable future” is not defined in the ESA. In a

2009 Solicitor Memorandum (M-Opinion 37021), the Service says what

constitutes the “foreseeable future” for a particular listing

determination must be rooted in the best available data that allow

predictions into the future. The “foreseeable future” extends only so far

as those predictions are reliable. The M-Opinion states that reliable

does not mean certain; it means sufficient to provide a reasonable

degree of confidence in the prediction, in light of the conservation

purposes of the ESA. M-Opinion 37021 at 13.

     185. In August, 2019, the Service promulgated new regulations

defining the term “foreseeable future.” 50 C.F.R. § 424.11(d). Under the

new definition, the term “foreseeable future” only extends “so far into

the future as the Services can reasonably determine that both the

future threats and the species’ responses to those threats are likely.” 50

C.F.R. § 424.11(d).




                                   64
         Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 66 of 70



     186. The new definition of “foreseeable future” requires the

Service to reasonably determine future threats to wolverines and how

wolverines will respond to such future threats. The new definition of

“foreseeable future” requires the Service to determine that future

threats and the wolverines’ response to such threats are probable.

     187. The new definition of “foreseeable future” conflicts with the

ESA. The new definition of “foreseeable future” differs from M-Opinion

37021. This new definition conflicts with M-Opinion 37021.

     188. In deciding not to list wolverine, the Service utilized the new

regulatory definition of “foreseeable future” in 50 C.F.R. § 424.11(d).

The Service defined the “foreseeable future” as 38-50 years. In deciding

not to list wolverine, the Service never evaluated threats beyond 38-50

years.

     189. For wolverines, 38-50 years is not the foreseeable future. The

foreseeable future for wolverine extends to 2100. The best available

science allows the Service to predict current and future threats to

wolverine and wolverine habitat (including threats from climate change

and genetic threats) to at least 2100. The SSA evaluates threats to

wolverine to 2100. The SSA evaluates threats to wolverine beyond 38-


                                     65
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 67 of 70



50 years. The SSA considers 2100 to be within the foreseeable future.

The IPCC evaluates climate change impacts and scenarios beyond 38-50

years. The best available science, including numerous scientific studies,

evaluate climate change impacts and scenarios beyond 38-50 years.

      190. The Service’s decision not to list wolverine based on its

identification of 38-50 years as the “foreseeable future” and its

definition of “foreseeable future” is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the ESA. 5 U.S.C. § 706

(2)(A).

      191. The new regulatory definition of “foreseeable future” in 50

C.F.R. § 424.11(d), as applied to the Service’s 2020 withdrawal decision

is arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the ESA. 5 U.S.C. § 706 (2)(A).

                    FIFTH CAUSE OF ACTION
      (Violation of the ESA –significant portion of its range)

      192. Plaintiffs incorporate all preceding paragraphs

      193. Under the ESA and the Service’s implementing regulations,

the Service must evaluate whether a species, subspecies, or DPS

warrants listing if it is in danger of extinction or likely to become so



                                   66
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 68 of 70



throughout all or “a significant portion of its range.” 16 U.S.C. §§

1533(a)(1), 1532(20).

     194. The Service’s 2020 withdrawal never evaluates and analyzes

whether listing is warranted in a significant portion of the wolverine’s

range in the contiguous United States. The Service never evaluates

whether certain portions of the wolverines’ range in the contiguous

United States are “significant.” The Service never evaluates and

analyzes threats to wolverines in certain (or significant) portions of its

range in the contiguous United States. The best available science

demonstrates threats to wolverines are concentrated in certain portions

of the wolverine’s range. The Service never identifies the “portions” it

evaluated for significance or explains how they were determined and

defined. The Service never evaluates and analyzes the ESA’s five threat

factors in the portions it purported analyzed (nor is such an analysis or

evaluation in the SSA).

     195. Wolverine are threatened in a significant portion of their

range in the contiguous United States.

     196. The Service’s 2020 withdrawal decision in the absence of

evaluating “significant portion of its range” is arbitrary, capricious, an


                                   67
        Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 69 of 70



abuse of discretion, or otherwise not in accordance with the ESA. 5

U.S.C. § 706 (2)(A).

                            REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request this Court:

        A. Declare the Service has violated and continues to violate the

law as alleged above;

        B. Declare that the Service’s October, 2020 decision not to list

wolverine is arbitrary, capricious, an abuse of discretion, and not in

accordance with the ESA;

        C. Vacate the Service’s October, 2020 withdrawal of the proposed

listing rule;

        D. Remand this matter back to the Service with instructions to

comply with the ESA, as outlined herein and by this Court;

        E. Award Plaintiffs their reasonable attorneys’ fees, costs and

expenses of litigation pursuant to section 11(g) of the ESA, 16 U.S.C. §

1540(g) and/or the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §

2412;

        F. Issue any other relief, including preliminary or permanent

injunctive relief that Plaintiffs may subsequently request.


                                    68
      Case 9:20-cv-00183-DWM Document 1 Filed 12/14/20 Page 70 of 70



     G. Issue any other relief this Court deems necessary, just, or

proper.

     Respectfully submitted this 14th day of December, 2020.

                      /s/ Matthew K. Bishop
                      Matthew K. Bishop

                      /s/ John Mellgren
                      John Mellgren, application for PHV pending

                      Counsel for Plaintiffs




                                  69
